Title: Enclosure: Remarks A, 11 May 1792
From: 
To: 


The Register in the Arrangement of Salaries has been governd by the following Principals.
1st. He has endeavoured to compensate those from whose Abilities he has derived the greatest Assistance, and from whose Characters the same might be made with general Approbation.
2. To employ as many Clerks beyond the number estimated for as the Fund appropriated for their payment (consistent with the foregoing) wou’d admit, and also consistent with
3. The Retention of a Sum for the payment of such Clerks from the nature of whose Employment, Extra Services are frequently required; particularly at the Books of the various public Stocks and other pressing Business, some of whom have been employ’d from 6 in the Morning untill 10 at night. In these Cases an Extra Compensation, seemed indispensable. But throughout the Register has strictly conformed himself to the 3d Section of the Act, supplemental to the Act for establishing the Treasury Departmt. dated the 3rd. March 1791.
4. The Sum appropriated for the payment of the Clerks in the Registers Office for the year 1792 is as follows


26 Clerks @ 500 drs.
Dollars
13.000  


3 do. for arranging public Securities
 1.500  


Total appropriated for the Payment of Clerks
14.500  


Deduct 1st. Quarter received 31st. March 1792
 3,599:62


Leaves for 9 Months Clerks Salaries
10,900.38.


9 months for 33 Clerks on the Salaries as statedin the foregoing Schedule amounts to
10,987:50.


But as it is probable that some may be absent with leave on a deduction of Salary, the above Sum of 10,900.38 may be sufficient.
The Opening of the Loan Office and other additional Business, flowing from the Acts passed last Session may require One or Two more Clerks. In that Case it will be a question whether they shoud be taken from the Supernumary, engaged in the Arrangement of the public Securities, or others appointed.
With respect to the Supernumary: Clerks employed in the arangeing the public Securities, it has been with a view to expedite that Business and also to render any further Appropriation of Monies for that Object the least possible. It may be observed that the Salaries to the persons employ’d are low, excepting the Superintendant who is active in the Business and will it is expected complete the Arrangement, to answer the Object of Enquiry as accurately as so extensive an Examination will admit.


33 is the Actual Number of Clerks now employed which  @ 500 Dollar amounts to
16.500


Their Salaries as arranged amounts to
14.650



If 500 Dollars equal to one Clerks Salary be addedfor Services of an Extraordinary Nature
}
500



There will remain a Difference between the  Salaries agreeably to the Act of 3rd. March 1791  in favour of the Treasury Arrangement for the  Registers Office
 1 350




16.500



The Register woud take this Opportunity of suggesting for future Consideration. That if from the Decrease of Business in his Office, the number of Clerks shou’d be lessened so as not to admit of an Allowance to the Superintending Clerks, adequate to their Services and the Confidence which from long and faithful Attention they might be deemed to merit, whether some permanent additional Salary might not become a Subject of Consideration.
All which is very respectfully Submitted.

Treasury DepartmentRegisters Office 11th May 1792
J. N. Regr.

